Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 1 of 24

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,' §
DEBTOR. § Joint Administration Requested

 

DEBTORS’ EMERGENCY MOTION FOR INTERIM AND FINAL ORDER

 

! The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification

number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Guill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
(2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts [X, LLC G736); Movie Grill Concepts VI, Ltd.
(6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
(2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XHI, LLC (5299); Movie Grill Concepts XIV,
LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVII, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (6114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
XXV, LLC (4985); Movie Grill Concepts XX VI, LLC (5233); Movie Grill Concepts XXVIL, LLC (4427); Movie Guill
Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXII, LLC (1505); Movie Grill Concepts
XXXIV, LLC (9770); Movie Grill Concepts XX XTX, LLC G605); Movie Grill Concepts XXXV, LLC (0571); Movie
Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXX VII, LLC (6401); Movie Grill Concepts XX XVII,
LLC (9657), Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIU, LLC (8601); Movie Grill Concepts XLIX,
LLC (0537); Movie Grill Concepts L, LLC (6940); Movie Guill Concepts LI, LLC (7754); Movie Grill Concepts LU,
LLC (8624); Movie Grill Concepts LIVI, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Guill Partners 6,
LLC (3334); and MGC Management I, LLC (3224).

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 1 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 2 of 24

PROVIDING ADEQUATE ASSURANCE OF UTILITY PAYMENTS

Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors” or “SMG”), by and
through their proposed undersigned counsel, file this Emergency Motion Interim and Final Order Providing
Adequate Assurance of Utility Payments (the “Motion”), seeking the entry of an order pursuant to 11
U.S.C. §§ 105(a) and 366(a) and (b), (i) prohibiting utility companies from altering, refusing, or
discontinuing services to the Debtors on account of pre-petition invoices and (ii) authorizing and
approving the amount and method by which the Debtors may furnish certain utilities with adequate
assutance of payment for post-petition utility services and directing the utilities to continue providing
such services In support of this Motion, the Debtors would respectfully show the Court as follows:

I.
JURISDICTION AND VENUE

1. This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334. This
is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this District pursuant
to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein are Sections 105(a) and
366(a) and (b) of Title 11 of the United States Code (the “Bankruptcy Code’).

Il.
BACKGROUND

2. On October 23, 2020 (the “Petition Date’’), the Debtors each filed voluntary petitions
for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, ef seq. (the
“Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11
Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

3, An official committee of unsecured creditors has yet to be appointed in these Chapter

11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter 11 Cases.

4, SMG is engaged in the dine-in movie theater business. In addition to its movie

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 2 of 15
Case 20-32633-Ssgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 3 of 24

offerings, SMG’s theaters include a bar and lounge area, with direct to seat service for guests before
and during their movies. Specifically, SMG operates 34 movies theaters in 9 states, including Arizona,
California, Florida, Georgia, Illinois, North Carolina, Pennsylvania, Texas, and Virginia. All theaters
operate under the brand name “Studio Movie Grill.”

5. A detailed description of the Debtors and their businesses, and the facts and
circumstances supporting the Motion and the Debtors’ Chapter 11 Cases ate set forth in greater detail
in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions and
First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is incorporated by
reference in this Motion.

III.
SUMMARY OF UTILITIES

6. In the operation of their business, it is necessary for the Debtors to obtain certain
utility services, including electricity, gas, water, trash removal, and telecommunications services
(collectively, the “Utility Services”). The Utility Services are provided by numerous utility companies
and other providers (collectively, the “Utility Providers”), including those identified on the list attached
as Exhibit “A” hereto.

7. Certain utilities are billed directly to SMG Holdings, while others are billed to their
respective locations. The Debtors submit that continuation of the Debtors’ operations and
preservation of its assets depend upon uninterrupted service from the Utility Providers.

IV.
RELIEF REQUESTED

8. Section 366(b) of the Bankruptcy Code prevents utility companies from discontinuing,
altering, or refusing service to a debtor during the initial twenty (20) days of a bankruptcy case.
However, after 20 days from the petition date, a utility company may alter, refuse or discontinue its
utility services, pursuant to Section 366(c)(2) of the Bankruptcy Code, if a debtor does not furnish

adequate assurance of payment.

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 3 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 4 of 24

9. By this Motion, the Debtors seek entry of an Order: (i) determining that the Utility
Providers (as defined below) have been provided with adequate assurance of payment within the
meaning of Section 366 of the Bankruptcy Code; (ii) approving the Debtors’ proposed offer of
adequate assurance and procedures whereby Utility Providers may request additional or different
adequate assurance; (11) prohibiting the Utility Providers from altering, refusing or discontinuing
services on account of pre-petition amounts outstanding or on account of any perceived inadequacy
of the Debtors’ proposed adequate assurance; (iv) establishing procedures for the Utility Providers to
seek to opt out of the Debtors’ proposed adequate assurance procedures; (v) determining that the
Debtors are not required to provide any additional adequate assurance beyond what they propose by
this Motion, pending entry of the Final Order; and (vi) setting a final hearing (‘Final Hearing”) on the
Debtors’ proposed adequate assurance.

10. Uninterrupted utility services are essential to ongoing operations and, therefore, to the
ultumate success of the Debtors’ Chapter 11 Cases. Although many of the Debtors’ theaters remain
closed due to COVID-19 pandemic restrictions and impacts to demand, there are currently 21 Debtor
theaters currently in operation, and utility services remain critical to the maintenance and security of
the Debtors’ operating locations, as well as their existing and future business operations. Any
interruption to the Utility Services would not only be disruptive to the Debtors’ operations but would
also jeopardize successful reorganization.

A, Proposed Adequate Assurance

11. It ts the intention of the Debtors’ to fully pay all post-petition obligations owed to the
Utility Providers in a timely manner through the use of revenues and post-petition financing. The
Debtors anticipate that these sources of funds will exceed the amounts necessary to pay all such post-

petition obligations as they come due.

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 4 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 5 of 24

12, In an abundance of caution, the Debtors propose to provide a deposit equal to two
(2) weeks of utility service, calculated as a historical average over the past twelve (12) months, to any
Utility Provider who make a written request for such a deposit (“Adequate Assurance Deposit”),
provided that the requesting Utility Provider does not already hold a deposit equal to or greater than
two (2) weeks of Utility Services, and provided further that such Utility Provider is not currently paid
in advance for its services. As a condition of requesting and accepting an Adequate Assurance Deposit,
the requesting Utility Provider shall be deemed to have stipulated that the Adequate Assurance
Deposit constitutes adequate assurance of future payment to such Utility Provider within the meaning
of Section 366 of the Bankruptcy Code, and shall further be deemed to have waived any right to seek
additional adequate assurance during the course of these Chapter 11 Cases.

13. The Debtors submit that the Adequate Assurance Deposit, in conjunction with the
Debtors’ previous payments and ability to pay for future utility services in the ordinary course of
business (collectively, “Proposed Adequate Assurance”), constitutes sufficient adequate assurance to
the Utility Providers. If any Utility Provider believes additional assurance is required, it may request
such assurance pursuant to the following procedures.

B. Proposed Adequate Assurance Procedures

14. During the first days of the Chapter 11 Cases it would be incredibly difficult, costly,
and would divert the Debtors’ limited personnel resources to engage in separate negotiations with
each potential Utility Provider. Further, if independent negotiations were required and the Debtors
were to fail to reach early agreements with each Utility Provider, the Debtors would likely have to file
further motions seeking expedited determinations as to adequate assurance or tisk service termination.
In light of the severe consequences to the Debtors of any interruption in services by the Utility

Providers, but recognizing the right of the Utility Providers to evaluate the Proposed Adequate

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 5 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 6 of 24

Assurance on a case-by-case basis, the Debtors propose that the Court enter an Interim Order that
approves and adopts the following procedures (“Adequate Assurance Procedures”):

(i) Absent compliance with the Adequate Assurance
Procedures, the Utility Providers are forbidden to
discontinue, alter or refuse service on account of any unpaid
pre-petition charges, or require additional adequate assurance
of payment other than the Proposed Adequate Assurance
pending entry of the Final Order.

(it) Any Utility Provider desiring an Adequate Assurance Deposit
must setve a request (“Adequate Assurance Request”) so that
it is received by the Debtors at the following addresses within
fifteen (15) days of entry of the Interim Order:

(a) Law Offices of Frank J. Wright
2323 Ross Avenue, Suite 730
Dallas, Texas 75201

(b) William K. Snyder
CR3 Partners LLC
13355 Noel Road, Suite 2005
Dallas, Texas 75240

(c) William L. Wallander
Vinson & Elkins, LLP
2001 Ross Avenue, Suite 3900
Dallas, Texas 75201

(d) Michael C. Schneidereit
Nicholas J. Morin
Jones Day
250 Vesey Street

(111) Any Adequate Assurance Request must: (a) be made in
writing: (b) set forth the location for which utility services are
provided; (c) include a summary of the Debtors’ payment
history relevant to the affected account(s), including any
security deposit; and (d) set forth why the Utility Provider
believes the Proposed Adequate Assurance is not sufficient
adequate assurance of future payment.

(iv) Upon the Debtors’ receipt of any Adequate Assurance
Request at the addresses set forth above, the Debtors shall
have the greater of (a) fourteen (14) days from the receipt of
such Adequate Assurance Request; or (b) thirty (30) days

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 6 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 7 of 24

from the Petition Date (collectively, “Resolution Period”’) to
negotiate with such Utility Provider to resolve such Utility
Provider's request for additional assurance of payment.

(v) The Debtors may, in their discretion and with the consent of
the DIP Agent’, resolve any Adequate Assurance Request by
mutual agreement with the Utility Provider and without
further order of the Court, and may, in connection with any
such agreement, in their discretion, provide a Utility Provider
with additional adequate assurance of future payment,
including but not limited to cash deposits, prepayments
and/or other forms of security, without further order of this
Court if the Debtors believe such additional assurance 1s
reasonable.

(vi) If the Debtors determine that the Adequate Assurance
Request is not reasonable and are not able to reach an
alternative resolution with the Utility Provider during the
Resolution Period, the Debtors, during or immediately after
the Resolution Period, may request a hearing before this
Court to determine the adequacy of assurances of payment
with respect to a particular Utility Provider (“Determination
Hearing”) pursuant to Section 366(c)(3) of the Bankruptcy
Code.

(vil) Pending resolution of any such Determination Heating, such
particular Utility Provider shall be testrained from
discontinuing, altering or refusing service to the Debtors on
account of unpaid charges for pre-petition service or on
account of any objections to the Proposed Adequate
Assurance.

(viii) Any Utility Provider who objects to the Adequate Assurance
Procedures outlined above must file an objection to such
procedures (“Procedure Objection”) so that it is actually
received within twenty (20) days of entry of the Interim
Order by the Debtors at the following addresses:

(a) Law Offices of Frank J. Wright

2323 Ross Avenue, Suite 730
Dallas, Texas 75201

(b) William K. Snyder

 

2 “DIP Agent” means Goldman Sachs Special Lending Group, L.P., in its capacity as administrative agent under that
certain [Sewor Secured Superpriority Debtor-in-Possession Financing Amendment dated as of [October __], 2020, by and among,
among others, the Debtors, the DIP Agent, and the lenders party thereto.

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 7 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 8 of 24

CR3 Partners LLC
13355 Noel Road, Suite 2005
Dallas, Texas 75240

(c) William L. Wallander
Vinson & Elkins, LLP
2001 Ross Avenue, Suite 3900
Dallas, Texas 75201

(d) Michael C. Schneidereit
Nicholas J. Morin
Jones Day
250 Vesey Street
York, NY 10281

(ix) Any Procedure Objection must (a) be made in writing; (b) set
forth the location for which utility services are provided; (c)
include a summary of the Debtors’ payment history relevant
to the affected account(s), including any security deposits; (d)
set forth why the Utility Provider believes the Proposed
Adequate Assurance is not sufficient adequate assurance of
future payment; and (e) set forth why the Utility Provider
believes it should be exempted from the Adequate Assurance
Procedures.

(x) The Debtor may, in their discretion and with the consent of
the DIP Agent, resolve any Procedure Objection by mutual
agreement with the Utility Provider and without further order
of the Court, and may, in connection with any such
agreement, in their discretion, provide a Utility Provider with
additional adequate assurance of future payment, including
but not limited to cash deposits, prepayments and/or other
forms of security, without further order of this Court if the
Debtor believes such additional assurance is reasonable.

(xi) If the Debtor determines that the Procedure Objection is not
reasonable and is not able to reach a prompt alternative
resolution with the Utility Provider, the Procedure Objection
will be heard at the Final Hearing.

(xii) All Utility Providers that do not timely file a Procedure
Objection are deemed to consent to the Adequate Assurance
Procedures and shall be bound by the Adequate Assurance
Procedures. The sole recourse of all Utility Providers that do
not timely file a Procedure Objection shall be to submit an
Adequate Assutance Request pursuant to the Adequate
Assurance Procedures, and shall be enjoined from ceasing

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 8 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 9 of 24

performance pending any Determination Hearing that may be
conducted pursuant to the Adequate Assurance Procedutes.

(xii) Notwithstanding anything contained in this Motion, any
payment authorized to be made by the Debtors herein shall
be subject to the terms and conditions contained in any
interim or final orders authorizing the debtor in possession
financing facility and/or the use of cash collateral (a “DIP
Order”), including, without limitation, any budgets in
connection therewith, and to the extent there is any
inconsistency between the DIP Order and any action taken or
proposed to be taken hereunder, the terms of the DIP Order
shall control.

Cc. Final Hearing Date

15, In order to resolve any Procedure Objections within thirty (30) days of the applicable
Petition Date, the Debtors request that the Court schedule the Final Hearing approximately twenty-
five (25) days after the Petition Date.

D. Modifications to the Utility Services List

16. The Debtors have made an extensive and good faith effort to identify their respective
Utility Providers and include them on the Utility Service List (attached hereto as Exhibit “A”).
Nevertheless, it is possible that certain Utility Providers have not yet been identified by the Debtors
or included on the Utility Service List. To the extent that the Debtors identify additional Utility
Providers, the Debtors will file amendments to the Utility Service List and shall serve copies of the
Interim Order and Final Order (when and if entered) on such newly identified Utility Providers. The
Debtors request that the Interim Order and Final Order be binding on all Utility Providers, regardless
of when such Utility Provider was added to the Utility Service List.

Vv.
BASIS FOR RELIEF

17. Section 366(a) of the Bankruptcy Code provides that:

Except as provided in subsections (b) and (c) of this section, a utility
may not alter, refuse, or discontinue service to, or discriminate against,
the trustee or the debtor solely on the basis of the commencement of
a case under this title or that a debt owed by the debtor to such utility

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 9 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 10 of 24

for service rendered before the order for relief was not paid when due.

11 U.S.C. § 366(a).

18. Congress sought to protect debtors from utility service cutoffs upon the filing of a
bankruptcy case, while at the same tume providing the utility companies with adequate assurance that the
Debtors will pay for post-petition services. See H.R. Rep. No. 95-595, at 350 (1978), reprinted in 1978
US.C.C.A.N. 5963, 6306; see also Jones v. Boston Gas Co. (In re Jones), 369 B.R. 745, 748 (B.A.P. Ist Cir.
2007) (“The purpose of § 366 is ‘to prevent the threat of termination from being used to collect pre-
petition debts while not forcing the utility to provide services for which it may never be paid.”’)
(quoting Begley ». Phila. Elec. Co. (In re Begley), 760 F.2d 46, 49 3d Cir. 1985)). The relief requested in
this Motion is consistent with this policy.

19. Prior to the enactment of the Bankruptcy Abuse Prevention and Consumer Protection
Act of 2005 (“CBAPCPA”), courts, commentators, and legislative history had all confirmed that Section
366 did not require, in every case, that the Debtors provide a deposit or other security to their utilities as
adequate assurance of payment. In ’a. Elec. ¢ Power Co. v. Caldor, Inc—N.Y., 117 F.3d 646, 647 (2d. Cir.
1997), the United States Court of Appeals for the Second Circuit affirmed the bankruptcy court’s ruling
that the Debtors’ pre-petition payment history, their post-petition liquidity, and the administrative
expenses afforded post-petition invoices constituted adequate assurance of future performance. That
court rejected the argument that Section 366(b) nevertheless requires a “deposit or other security.” See zd.
at 650-52.

20. A bankruptcy court’s authority to “modify” the level of the “deposit or other security,”
provided for under Section 366(b) includes the power to require no “deposit or other security” where
none is necessary to provide a utility with “adequate assurance of payment.” Id.; see also Shirey v. Phila.

Elec. Co. (In re Shirey), 25 B.R. 247, 249 (Bankr. E.D. Pa. 1982) (“(S]ection 366(b) ... does not permit

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 10 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 11 of 24

a utility to request adequate assurance of payment for continued service unless there has been a default
by the debtor on a prepetition debt owed for services rendered.”’).

21. In BAPCPA, Congress added Section 366(c). Bankruptcy Code § 366(c) provides that
in a Chapter 11 case, a utility company may alter, refuse, or discontinue utility service if, within thirty
(30) days after commencement of the Chapter 11 case, the utility company does not receive adequate
assurance in a form “satisfactory” to the utility company, subject to the Coutrt’s ability to modify the
amount of adequate assurance. In determining whether an assurance of payment is adequate, the Court
may no longer consider (1) the absence of security before the petition date; (1) the Debtors’ history of
timely payments; or (iii) the availability of an administrative expense priority.

22. While the form of adequate assurance may be limited under Section 366(c), the amount
of the deposit or other form of security remains fully within the reasonable discretion of the
Bankruptcy Court, and Section 366(c) does not require a guarantee of payment. In In re Adelphia
Business Solutions, Inc. the Bankruptcy Court for the Southern District of New York stated that “[i]n
determining adequate assurance, a bankruptcy court is not required to give a utility company the
equivalent of a guaranty of payment, but must only determine that the utility 1s not subject to an
unreasonable tisk of nonpayment for postpetition services.” In re Adelphia Bus. Sols., Inc., 280 B.R. 63,
80 (Bankr. S.D.N.Y. 2002). The essence of the court’s inquity is an examination of the totality of the
circumstances in making an informed judgment as to whether utilities will be subject to an
unreasonable tisk of nonpayment. Id. at 82-83; see In re Anchor Glass Container Corp., 342 B.R. 872, 875
(Bankr. M.D. Fla. 2005).

23. The availability of the Adequate Assurance Deposit provides the Utility Providers with
ample adequate assurance of future payment under Section 366(c). Further, the Debtors’ access to
post-petition financing under the DIP Facility will ensure the Debtors have sufficient cash resources

to pay all valid post-petition obligations for the Utility Services in a timely fashion. Moreover, the

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 11 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 12 of 24

Debtors have substantial incentive to stay current on such Utility Services’ obligations, as they comes
due, because of the necessity of such services to the Debtors’ business operations. In light of the
applicable factors, there 1s cause to find that the Adequate Assurance Deposit and the Adequate
Assurance Deposit Procedures — together with the Debtors’ access to financing under the DIP Facility
~is more than sufficient to assure future payments to all Utility Providers.

24, In short, the relief requested by this Motion will preserve the status quo and ensure
continued Utility Services along with providing a prompt and organized forum for the resolution of
any disputes as to adequate assurance. Section 105(a) authorizes this Court to enter “any order. . . that
is necessaty or appropriate to carry out the provisions of this title.” Because the proposed Adequate
Assurance Procedures protect the Debtors without materially prejudicing the Utility Providers, the
Adequate Assurance Procedures are fully consistent with the requirements of Section 366 and
appropriate under Section 105(a).

25. Courts in this district and other jurisdictions have granted similar measure and form of
relief in Chapter 11 cases following the enactment of BAPCPA. See e.g, In re The LaSalle Grp., Inc., Case
No. 1931484 (SGJ) (Bankr. N.D. Tex. June 17, 2019) (Docket No. 91) (approving adequate assurance
in the form of a deposit equal to one-half the average monthly utility costs); In ve PHD, Inc, Case No.
19-30923 (HDH) (Bankr. N.D. Tex. May 10, 2019) (Docket No. 428) (approving adequate assurance
in the form of a deposit equal to one-half the average monthly utility costs); In re SAS Healthcare, Inc.,
Case No. 19-40401 (MXM) (Docket No. 49) (Bankr. N.D. Tex. Feb. 6, 2019) (approving adequate
assurance in the form of a deposit equal to one-half the average monthly utility costs); Iv re Erickson
Inc., Case No. 16-34393 (HDH) (Docket No. 139) (Bankr. N.D. Tex. Dec. 5, 2016) (approving adequate
assurance in the form of a deposit equal to one-half the average monthly utility costs); Iv re Forest Park

Med. Cir. at Southlake, LIC, Case No. 16-40273 (RFN) (Bankr. N.D. Tex. Feb. 2, 2016) (Docket No.

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 12 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 13 of 24

75) (approving adequate assurance in the form of a deposit equal to one-half the average monthly utility
costs).

26. The Debtors submit that the Court should use its powers under Sections 105 and 366
of the Bankruptcy Code in these Chapter 11 Cases because the issuance of the Interim Order is
necessary to preserve the Debtors’ orderly operation during the pendency of these cases. Based on
the foregoing facts, the Debtors further submit that granting the relief requested is both necessary and
appropriate and no additional deposits should be required to supplement the Proposed Adequate
Assurance. Such relief will help the Debtor to successfully restructure and will not prejudice the rights

of the Utility Providers under Section 366 of the Bankruptcy Code.

27. No prior motion for the relief requested herein has been made to this or any other
coutt.
VI.
NOTICE
28. Notice of this Motion will be provided to: (i) the Office of the United States Trustee;

(ti) the Debtors’ secured creditors; (iii) any party whose interests are directly affected by this specific
pleading; (iv) those persons who have formally appeared and requested notice and service in these
proceedings pursuant to Bankruptcy Rules 2002; (v) counsel for the proposed DIP Agent; (v1) counsel
for any official committees appointed by this Court; (vit) the consolidated list of the 30 largest
unsecured creditors of the Debtors; and (viti) all governmental agencies having a regulatory or
statutory interest in these cases (collectively, the “Notice Parties”). Based on the urgency of the
circumstances surrounding this Motion and the nature of the relief requested herein, the Debtors
respectfully submit that no further notice is required.

WHEREFORE, the Debtors respectfully request the Court to enter an order pursuant to
Sections 105(a) and 366 of the Bankruptcy Code in substantially the form set forth in Exhibit “B”,

attached hereto, (i) determining that their Utility Providers have been provided with adequate

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 13 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 14 of 24

assurance of payment within the meaning of Section 366 of the Bankruptcy Code, pending the entry
of the Final Order; (i) approving the Debtor’s Proposed Adequate Assurance and the Adequate
Assurance Procedures whereby Utility Providers may request additional or different adequate
assurance; (iit) prohibiting the Utility Providers from altering, refusing or discontinuing services on
account of pre-petition amounts outstanding, pending entry of the Final Order, (iv) establishing
procedures for the Utility Providers to seek to opt out of the Debtors’ proposed adequate assurance
procedures; (v) determining that the Debtors are not required to provide any additional adequate
assurance, beyond what is proposed by this Motion, pending entry of the Final Order; (vi) providing
the Utility Providers with notice of the hearing on the Proposed Adequate Assurance before entering

the Final Order; and (vii) granting such other relief as the Court deems just and proper.

DATED: October 23, 2020 Respectfully submitted,
LAW OFFICES OF FRANK J. WRIGHT, PLLC

By: _/s/ Frank J. Wright
Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648

2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 14 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 15 of 24

CERTIFICATE OF SERVICE

T hereby certify that a true and correct copy of the foregoing document was served on the
patties listed below, on all parties consenting to electronic service of this case wa the Court’s ECF
system for the Northern District of Texas and wa United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtot’s Top Thirty (30) Largest Unsecured Creditors.

U.S. Trustee

1100 Commerce St.
Room 976

Dallas, Texas 75242

/s[ Frank J. Wright
Frank J. Wright

 

DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS REGARDING UTILITY SERVICES Page 15 of 15
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Efftered EXIAH3#6 19:1 #42 Page 16 of 24

 
  

Studio Movie Grill Adequate Assurance

 

 

 

Adequate
Location # = Utility Provider Service Address Account Number Average Bill Assurance
Plano 1 Atmos Energy 4721 W. Park Bivd, Suite 100, Piano, TX 75093 3032945553 $971 $485
Plano 2 City of Plano 4721 W. Park Blvd, Suite 100, Plano, TX 75093 187317 $652 $326
Plano 3 DirecTV 4721 W, Park Blvd, Suite 100, Plano, TX 75093 032458710 $297 $149
Plano 4 ELYTUS LTD 4721 W. Park Blvd, Suite 100, Plano, TX 75093 STUDIO MOVIE GRILL $1,618 $809
Piano 5 Reliant 4721 W. Park Bivd, Suite 100, Piano, TX 75093 17 042 459-2 $7,943 $3,971
Arlington 6 Atmos Energy 225 Merchants Row Arlington, TX 76018 3032945437 $848 $424
Arlington 7 DirecTV 225 Merchants Row Arlington, TX 76018 051021411 $239 $119
Arlington 8 ELYTUSLTD 225 Merchants Row Arlington, TX 76018 STUDIO MOVIE GRILL $1,471 $736
Arlington 9 Reliant 225 Merchants Row Arlington, TX 76018 17 024 711-8 $7,559 $3,780
Copperfield 10 Centerpoint Energy 8580 Highway 6 North Houston, TX 77095 6376624-0 $390 $195
Copperfield 11 DirecTV 8580 Highway 6 North Houston, TX 77095 062127052 $262 $131
Copperfield 12 ELYTUS LTD 8580 Highway 6 North Houston, TX 77095 STUDIO MOVIE GRILL $765 $383
21350 = 52360-
Copperfield 13 Harris County MUD 179 8580 Highway 6 North Houston, TX 77095 000000360002009 $351 $175
Copperfield 14 Reliant 8580 Highway 6 North Houston, TX 77095 16 809 491-0 $4,261 $2,130
City Centre 15 Centerpoint Energy 822 Town & Country Blvd Ste 200 Houston, TX 77024 7919344-7 $842 $421
City Centre 16 DirecTV 822 Town & Country Blvd Ste 200 Houston, TX 77024 057412794 $356 $178
City Centre 17 ~ELYTUS LTD 822 Town & Country Bivd Ste 200 Houston, TX 77024 STUDIO MOVIE GRILL $20 $10
City Centre 18 Reliant 822 Town & Country Bivd Ste 200 Houston, TX 77024 16 806 477-2 $8,079 $4,039
Royal 19 Atmos Energy 11170 N. Central Expressway Dallas, TX 75243 3033424882 $1,399 $699
Royal 20 City of Dallas 11170 N. Central Expressway Dallas, TX 75243 100285566 $1,357 $679
Royal 21 DirecTV 11176 N. Central Expressway Dallas, TX 75243 075466621 $272 $136
Royal 22 ELYTUSLTD 11170 N, Central Expressway Dallas, TX 75243 STUDIO MOVIE GRILL $936 $468
Royal 23 Reliant 411170 N. Central Expressway Dallas, TX 75243 17 001 103-5 $6,642 $3,321
Scottsdale 24 APS 15515 N. Hayden Road Scottsdale , AZ 85260 0116540000 $8,620 $4,310
Scottsdale 25 DirecTV 15515 N. Hayden Road Scottsdale , AZ 85260 057825611 $190 $95
Scottsdale 26 ELYTUS LTD 15515 N. Hayden Road Scottsdale , AZ 85260 STUDIO MOVIE GRILL $1,061 5530
Scottsdale 27 Southwest Gas Corporation 15515 N. Hayden Road Scottsdale , AZ 85260 421-4495997-004 $616 $308
Holcomb 28 Constellation 2880 Holcomb Bridge Road Alpharetta, GA 30022 Cust #: 7156262-1 $990 $495
Hoicomb 29 DirecTV 2880 Holcomb Bridge Road Alpharetta, GA 30022 083404929 $263 $132
Holcomb 30 ELYTUS LTD 2880 Holcomb Bridge Road Alpharetta, GA 30022 STUDIO MOVIE GRILL $1,535 $768
Holcomb 31 Sawnee Electric Membership 2880 Holcomb Bridge Road Alpharetta, GA 30022 2330169000 $5,926 $2,963
Wheaton 32 AEP Energy 301 Rice Lake Square Wheaton, IL 60189 3003101094 $3,583 $1,791
Wheaton 33 City of Wheaton 301 Rice Lake Square Wheaton, IL 60189 0444030002 - 108493 $613 $307
Wheaton 34 Commonwealth Edison Company 301 Rice Lake Square Wheaton, iL 60189 0591021091 $2,582 $1,291
Wheaton 35 Constellation 301 Rice Lake Square Wheaton, IL 60189 Acct ID: BG-211871 $1,460 $730
Wheaton 36 DirecTV 301 Rice Lake Square Wheaton, IL 60189 076928837 $224 $112
Wheaton 37 Dupage County PW 301 Rice Lake Square Wheaton, il 60189 15517550-06 $230 $115
Wheaton 38 ELYTUS LTD 301 Rice Lake Square Wheaton, IL 60189 STUDIO MOVIE GRILL $758 $379
Duluth 39 Constellation 3850 Venture Drive Duluth, GA 30096 Cust #: 7174493-1 $1,159 $579
Duluth 40 DirecTV 3850 Venture Drive Duluth, GA 30096 025882971 $194 $97
Duluth 41 ELYTUS LTO 3850 Venture Drive Duluth, GA 30096 STUDIO MOVIE GRILL $1,720 $860
Duluth 42 Gwinnett Cty Dept. of Water 3850 Venture Drive Duluth, GA 30096 20520538 $942 S471
Duluth 43 Jackson Electric 3850 Venture Drive Duluth, GA 30096 979334 $8,316 $4,158
Spring Valley 44 Atmos Energy 13933 North Central Expressway Dallas, TX 75243 3033424739 $885 $442
Spring Valley 45 DirecTV 13933 North Central Expressway Dallas, TX 75243 047189416 $406 $203
Spring Valley 46 ELYTUS LTD 13933 North Central Expressway Dallas, TX 75243 STUDIO MOVIE GRILL $1,460 $730
Spring Valley 47 Reliant 13933 North Central Expressway Dallas, TX 75243 16 999 158-5 $5,008 $2,504
Spring Valley 48 Reliant 13933 North Central Expressway Dallas, TX 75243 16 999 157-7 N/A N/A
3535 West 86th Street-College Park Plaza Indianapolis, IN
indianapolis 49 Citizens Energy 46268 1287027-1132798 $180 $90
3535 West 86th Street-College Park Plaza indianapolis, iN
Indianapolis SO Citizens Energy 46268 5834460000 1287027-159511 $908 $454
3535 West 86th Street-College Park Plaza indianapolis, IN
Indianapolis 51 Constellation 46268 Acct 1D: BG-157440 $789 $394
3535 West 86th Street-College Park Plaza Indianapolis, IN
Indianapolis 52 DirecTV 46268 053431361 $228 $114
3535 West 86th Street-College Park Plaza Indianapolis, IN
indianapolis $3 ELYTUS LTD 46268 STUDIO MOVIE GRILL $1,195 $598
3535 West 86th Street-College Park Plaza Indianapolis, iN
Indianapolis 54 Indianapolis Power & Light 46268 1621524 $16,153 $5,076
Simi Vatley 55 City of Simi Valley 1555 Simi Town Center Way Unit B-100 Simi Valley, CA 93065 126669-51066016 $3,457 $1,728
Simi Vaffey 56 DirecTV 1555 Simi Town Center Way Unit B-100 Simi Valley, CA 93065 065518550 $309 $154
Simi Valiey 57 ELYTUSLTD 1555 Simi Town Center Way Unit 8-100 Simi Valley, CA 93065 STUDIO MOVIE GRILL $1,193 $596
Simi Valley 58 SoCalGas 1555 Simi Town Center Way Unit B-100 Simi Valley, CA 93065 192 871 8865 0 $970 $485
Simi Valley 59 Southern California Edison 1555 Simi Town Center Way Unit B-100 Simi Valley, CA 93065 2-37-869-2487 $13,453 $6,726
Rocklin 60 Direct Energy 5140 Commons Dr Rocklin, CA 95677 753249-87944 $1,070 $535
Rocklin 61 DirecTV 5140 Commons Or Rocklin, CA 95677 009290467 $257 $128
Rocklin 62 €LYTUS LTD 5140 Commons Dr Rocklin, CA 95677 STUDIO MOVIE GRILL $1,878 $939
Rocklin 63 Pacific Gas & Electric $140 Commons Dr Rocklin, CA 95677 4300002341-6 $8,061 $4,030
Rocklin 64 Placer County 5140 Commons Dr Rocklin, CA 95677 000150106-000056456 $1,333 5666
NW Hwy 65 Atmos Energy 10116 Technology Blvd. East Dallas, TX 75220 4003402595 $425 $213
NW Hwy 66 City of Dallas 10110 Technology Blvd. East Dallas, TX 75220 100691476 $2,100 $1,050
 

 

Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 17 of 24

Studio Movie Grill Adequate Assurance

Adequate

Location # Utility Provider Service Address Account Number Average Bill Assurance

NW Hwy 67 City of Dallas 10110 Technology Blvd. East Dallas, TX 75220 100688921 N/A N/A
NW Hwy 68 Constellation 10110 Technology Blvd. East Dallas, TX 75220 Cust #: 7641419-5 $4,661 $2,330
NW Hwy 69 DirecTV 10110 Technology Blvd. East Dallas, TX 75220 047571333 $278 $139
NW Hwy 70 ~ELYTUS LTD 10110 Technology Blvd, East Dallas, TX 75220 STUDIO MOVIE GRILL $982 $491
NW Hwy 71 «Reliant 10116 Technology Bivd. East Dallas, TX 75220 17 019 906-1 $4,265 $2,133
NW Hwy 72 Reliant 10110 Technology Blvd. East Dallas, TX 75220 17019 907-9 N/A N/A
Tyler 73 Centerpoint Energy 8954 S. Broadway Avenue Tyler, TX 75703 6400327145-5 $1,056 $528
Tyler 74 City Of Tyler 8954 S. Broadway Avenue Tyler, TX 75703 000181997-000113926 $868 $434
Tyler 75 DirecTV 8954 S. Broadway Avenue Tyler, TX 75703 008916806 $277 $138
Tyler 76 ELYTUS LTD 8954 S. Broadway Avenue Tyler, TX 75703 STUDIO MOVIE GRILL $1,652 $826
Tyler 77 Reliant 8954 S. Broadway Avenue Tyler, TX 75703 17 001 086-2 $7,700 $3,850
Pearland 78 Centerpoint Energy 8440 S. Sam Houston East Parkway Pearland, TX 77075 6400764782-5 $1,361 $681
Pearland 79 City of Houston 8440 S. Sam Houston East Parkway Pearland, TX 77075 4328-7580-9019 $2,246 $1,123
Pearland 80 DirecTV 8440 S. Sam Houston East Parkway Pearland, TX 77075 022987723 $334 $167
Pearland 81 ELYTUS LTD 8440 S. Sam Houston East Parkway Pearland, TX 77075 STUDIO MOVIE GRILL $1,225 $612
Pearland 82 Reliant 8440 S. Sam Houston East Parkway Pearland, TX 77075 16 996 965-6 $8,864 $4,432
Pearland 83 TXU Energy 8440 S. Sam Houston East Parkway Pearland, TX 77075 100054241894 $7,551 $3,776
Tampa 84 Cima Energy 12332 University Mali Ct Tampa, FL 33612 42765443-258-7 $512 $256
Tampa 85 DirecTV 12332 University Mali Ct Tampa, FL 33612 003203337 $277 $139
Tampa 86 ELYTUS LTD 12332 University Mali Ct Tampa, FL 33612 STUDIO MOVIE GRILL $1,159 $579
Tampa 87 TECO Peoples Gas 12332 University Mall Ct Tampa, Fl 33612 211014427580 $468 $234
Tampa 88 TECO Tampa Electric 12332 University Mall Ct Tampa, FL 33612 211014427523 $9,074 $4,537
Upper Darby 89 Comcast 53 South 69th Street Upper Darby, PA 19082 8499 10 028 0890293 $160 $80
Upper Darby 90 DirecTV 53 South 69th Street Upper Darby, PA 19082 076953950 $269 $134
Upper Darby 91 ELYTUS LTD 53 South 69th Street Upper Darby, PA 19082 STUDIO MOVIE GRILL $1,002 $501
Upper Darby 92 Peco Energy Company 53 South 69th Street Upper Darby, PA 19082 37199-38023 Peco $345 $172
Upper Darby 93 Peco Energy Company 53 South 69th Street Upper Darby, PA 19082 71223-25005 Peco N/A N/A
Upper Darby 94 Peco Energy Company 53 South 69th Street Upper Darby, PA 19082 95951-99124 Peco N/A N/A
Colony 95 CoServ 4800 State Highway 121 The Colony, TX 75056 9001065919 $5,262 $2,631
Colany 96 Denton County FWSD 4800 State Highway 121 The Colony, TX 75056 060-0004800-003 $1,308 $654
Colony 97 DirecTV 4800 State Highway 121 The Colony, TX 75056 040662390 $282 $141
Colony 98 ELYTUS LTD 4800 State Highway 121 The Colony, TX 75056 STUDIO MOVIE GRILL $1,647 $823
Colleyville 99 Atmos Energy 5655 Colleyville Blvd Ste 300 Colleyville, TX 76034 4004649121 $755 $377

10002399-102297 CVIL-G05655-
Colleyville 100 City of Colleyville 5655 Colleyville Blvd Ste 300 Colleyville, TX 76034 0001-02 $487 $243
Colleyville 101 DirecTV 5655 Colleyville Blvd Ste 300 Colleyville, TX 76034 022014184 $266 $133
Colleyville 102 ELYTUS LTD 5655 Colleyville Blvd Ste 300 Colleyville, TX 76034 STUDIO MOVIE GRILL $510 $255
Colleyville 103 Reliant 5655 Colleyville Blvd Ste 300 Colleyville, TX 76034 16 812 514-4 $3,963 $1,981
Sunset Walk 104 Cima Energy 3204 Margaritaville Blvd Kissimmee, FL 34747 00336018-769-8 $743 $371
Sunset Walk 105 DirecTV 3204 Margaritaville Bivd Kissimmee, FL 34747 034439401 $326 $163
Sunset Walk 106 Duke Energy 3204 Margaritaville Blvd Kissimmee, Fl 34747 43386 62332 $10,614 $5,307
Sunset Walk 107 TECO Peoples Gas 3204 Margaritaville Blvd Kissimmee, FL 34747 221005627155 $594 $297
Sunset Walk 108 TOKO Water 3204 Margaritaville Blvd Kissimmee, FL 34747 002638294-033178139 $643 $321
UNIVERSAL ENVIRONMENTAL

Sunset Walk 109 CONSULTING, INC 3204 Margaritaville Blvd Kissimmee, FL 34747 MARGO030 $1,194 $597
Lincoln Square 110 Atmos Energy 452 Lincoln Square Arlington, TX 76011 4017049077 $902 $451
Lincoln Square 111 City of Arlington 452 Lincoln Square Arlington, TX 76011 $1-0313.303 $1,448 $724
Lincoln Square 112 DirecTV 452 Lincoln Square Arlington, TX 76011 032733560 $350 $175
Lincoin Square 113 ELYTUS LTD 452 Lincoln Square Arlington, TX 76011 STUDIO MOVIE GRILL $737 $368
Lincoln Square 114 Reliant 452 Lincoln Square Arlington, TX 76011 16 828 492-5 $6,762 $3,381
Prosperity 4115 DirecTV 5336 Docia Crossing Road Charlotte, NC 28269 044738895 $369 $185
Prosperity 116 ELYTUS LTD 5336 Docia Crossing Road Charlotte, NC 28269 STUDIO MOVIE GRILL $865 $433
Prosperity 117 Piedmont Natural Gas 5336 Docia Crossing Road Charlotte, NC 28269 2004274117002 $1,155 $578
Bakersfield 118 DirecTV 2733 Calloway Drive Bakersfield, CA 93312 026307303 $287 $144
Bakersfield 119 ELYTUS LTD 2733 Calloway Drive Bakersfield, CA 93312 STUDIO MOVIE GRILL $1,655 $828
Bakersfield 120 Pacific Gas & Electric 2733 Calloway Drive Bakersfield, CA 93312 1558587408-2 $16,608 $8,304
Bakersfield 121 So Cal Gas 2733 Calloway Drive Bakersfield, CA 93312 187 817 09268 $1,231 $615
Seminole 122 Cima Energy 7718 113th St. N. Seminole, FL 33772 36939624-904-6 $554 $277
Seminole 123 DirecTV 7718 113th St. N. Seminole, Fl 33772 035065058 $372 $186
Seminole 124 Duke Energy 7718 113th St. N. Seminole, FL 33772 67762-70061 $12,593 $6,296
Seminoie 4125 ELYTUS LTD 7718 113th St. N. Seminole, FL 33772 STUDIO MOVIE GRILL $1,488 $744
Seminole 126 Pinellas County - odd 7718 113th St. N. Seminole, FL.33772 100129934665 $1,852 $926
Seminole 127 TECO Peoples Gas 7718 113th St. N. Seminole, FL 33772 221000438475 $457 $228
Marietta 128 Constellation AO Powers Ferry Road Marietta, GA 30067 Cust #: 7820717 $1,500 $750
Marietta 129 DirecTV 40 Powers Ferry Road Marietta, GA 30067 044586568 $362 $181
Marietta 130 ELYTUS LTD 40 Powers Ferry Road Marietta, GA 30067 STUDIO MOVIE GRILL $964 $482
Marietta 131 Marietta Power & Water 40 Powers Ferry Road Marietta, GA 30067 000499887-000082761 $5,574 $2,787
Glendale 132 Glendale Water & Power 128 Artsakh Street, Glendale, CA 91206 32592522-05 $1,265 $633
Glendale 133 Glendale Water & Power 128 Artsakh Street, Glendale, CA 91206 32592524-07 N/A N/A
Glendale 134 Glendale Water & Power 128 Artsakh Street, Glendale, CA 91206 32592526-08 N/A N/A
Glendale 135 Glendale Water & Power 128 Artsakh Street, Glendale, CA 91206 32592527-07 N/A N/A
Glendale 136 Glendale Water & Power 128 Artsakh Street, Glendale, CA 91206 32592528-07 N/A N/A
Glendale 137 DirecTV 128 Artsakh Street, Glendale, CA 91206 063099216 $354 $177
Glendale 138 ELYTUS LTD 128 Artsakh Street, Glendale, CA 91206 STUDIO MOVIE GRILL $2,026 $1,013
Glendaie 139 SoCalGas 128 128 Artsakh Street, Glendale, CA 91206 157 419 6466 0 $324 $162
Glendale 140 SoCalGas 130 128 Artsakh Street, Glendale, CA 91206 159 519 6439 2 N/A N/A
Chisolm Trail 141 City of Fort Worth 5413 Sierra Springs Lane Fort Worth, TX 76123 1657477-688854 $370 $185
Chisolm Trail 142 DirecTV 5413 Sierra Springs Lane Fort Worth, TX 76123 069485302 $278 $139
Chisolm Trait 143 ELYTUS LTD 5413 Sierra Springs Lane Fort Worth, TX 76123 STUDIO MOVIE GRILL $346 $173
 

Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 18 of 24

Studio Movie Grill Adequate Assurance

Adequate

 

 

Location # Utility Provider Service Address Account Number Average Bill Assurance
Chisolm Trail 144 ELYTUS LTD 5413 Sierra Springs Lane Fort Worth, TX 76123 $400 $200
Chisolm Trait 145 Reliant 5413 Sierra Springs Lane Fort Worth, TX 76123 16 683 014-1 $6,500 $3,250
Chisolm Trait 146 Atmos Energy 5413 Sierra Springs Lane Fort Worth, TX 76123 4038572499 $789 $395
Northpoint 147 Fulton County Finance Dept 7660 North Point Pkwy Alpharetta, GA 30022 90050095 $310 $155
Northpoint 148 Georgia Power 7660 North Point Pkwy Alpharetta, GA 30022 38047-81032 $6,595 $3,298
Downey 149 City of Downey - even 8200 3rd Street Downey, CA 90241 2312-355-002 $385 $192
Downey 150 City of Downey - even 8200 3rd Street Downey, CA 90241 2312-358-003 N/A N/A
Downey 151 City of Downey - even 8200 3rd Street Downey, CA 90241 2814-655-002 N/A N/A
Downey 152 DirecTV 8200 3rd Street Downey, CA 90241 050089698 $202 $101
Downey 153 ELYTUS LTD 8200 3rd Street Downey, CA 90241 STUDIO MOVIE GRILL $877 $438
Downey 154 So Cal Gas 8200 3rd Street Downey, CA 90241 077 564 05507 $1,081 $540
Downey 155 Southern California Edison 8200 3rd Street Downey, CA 90241 2-40-054-4201 $17,637 $8,818
Monrovia 156 City of Monrovia 410 S. Myrtle Avenue Monrovia, CA 91016 386012 $664 $332
Monrovia 187 DirecTV 410 S. Myrtle Avenue Monrovia, CA 91016 081926598 $158 $79
Monrovia 158 ELYTUS LTD 410 S, Myrtle Avenue Monrovia, CA 91016 STUDIO MOVIE GRILL $1,247 $624
Monrovia 159 So Cal Gas 410 S. Myrtie Avenue Monrovia, CA 91016 077 393 9338 2 $793 $396
Monrovia 160 Southern California Edison 410 S. Myrtle Avenue Monrovia, CA 91016 2-40-054-4664 $16,018 $8,009
Redlands 161 City of Redlands 340 N. Eureka Street Redlands, CA 92374 25-0061.301 $4,323 $2,162
Redlands 162 City of Rediands 340 N. Eureka Street Redlands, CA 92374 25-0065,.301 N/A N/A
Redlands 163 DirecTV 340 N. Eureka Street Redlands, CA 92374 009941488 $147 $73
Redlands 164 ELYTUS LTO 340 N. Eureka Street Redlands, CA 92374 STUDIO MOVIE GRILL $202 $101
Redlands 165 So Cal Gas 340 N. Eureka Street Redlands, CA 92374 129 768 25617 $667 $334
Redlands 166 Southern California Edison 340 N, Eureka Street Redlands, CA 92374 2-40-054-4607 $18,870 $9,435
Studio Movie Grill Holdings

Loc 167 Zayo 12404 Park Central Drive, Suite 400N, Dallas, TX 75251 19695 $65,370 $32,685
Studio Movie Grill Holdings

LLC 168 Lantana Communications 12404 Park Central Drive, Suite 400N, Dallas, TX 75251 sTUOOD $4,200 $2,100
Studio Movie Grill Holdings

tLe 169 GC Pivotal LLC (GTT} 12404 Park Central Drive, Suite 400N, Dallas, TX 75251 37138984 $10,040 $5,020
Studio Movie Grill Holdings

LLC 170 Granite Telecommunications 12404 Park Central Drive, Suite 400N, Dallas, TX 75251 03378472 $1,952 $976
Movie Grill Concepts

Trademark Holdings, LLC 171 DirecTV 12404 Park Central Drive, Suite 400N, Dallas, TX 75251 071441198 $159 $79
Movie Grill Concepts

Trademark Holdings, LLC 172 ELYTUS LTD 12404 Park Central Drive, Suite 400N, Dallas, TX 75254 STUDIO MOVIE GRILL $1,058 $529
Movie Grill Concepts

Trademark Holdings, LLC 173 Verizon 12404 Park Central Drive, Suite 400N, Dallas, TX 75251 642051129-00001 $1,232 $616
Movie Gritt Concepts

Trademark Holdings, LLC 174 Century Link 12404 Park Central Drive, Suite 400N, Dallas, TX 75251 331557 $1,050 $525
Total $455,379 $227,689
NOTE:

Elytus is 3rd party administrator that consolidates all the waste bilis. SMG pays Elytus directly and not the waste companies

Doesn't include locations assumed to be rejected in first day motion
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 19 of 24

IN RE:

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

CASE NO. 20-32633-11

etal,l

§
S
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
§
§

DEBTOR. Joint Administration Requested

 

 

1

The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Gull Concepts Trademark Holdings, LLC 3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts II, Ltd.
(2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
(6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
(2837), Movie Guill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
LLC (4709); Movie Gull Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Guill Concepts
XLI, LLC (4624), Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLII, LLC (9721), Movie Grill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939), Movie
Guill Concepts XVI, LLC (1033); Movie Guill Concepts XVII, LLC (1733); Movie Grill Concepts XVII, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
(6748), Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (6857); Movie Guill Concepts
XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (6233); Movie Grill Concepts XXVIII, LLC (4427); Movie Gull
Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XX XI, LLC (3223);
Movie Grill Concepts XXX, LLC (0196); Movie Grill Concepts XX XIII, LLC (1505); Movie Grill Concepts
XXXIV, LLC (9770); Movie Guill Concepts XX XTX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
Guill Concepts XXXVI, LLC (6927), Movie Grill Concepts XX XVII, LLC (6401); Movie Grill Concepts XXX VIII,
LLC (9657); Movie Grill Concepts XXTII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344),
Movie Grill Concepts XLVI, LLC (5866); Movie Grill Concepts XLVUI, LLC (8601); Movie Guill Concepts XLIX,
LLC (0537); Movie Guill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LH,
LLC (8624); Movie Grill Concepts LIT, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Guill Concepts
LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Guill Partners 6,
LLC (3334); and MGC Management I, LLC 3224).

 

ORDER GRANTING MOTION FOR INTERIM AND FINAL Page 1 of 6

ORDERS REGARDING UTILITY SERVICES

EXHIBIT

“a

 
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 20 of 24

ORDER GRANTING MOTION FOR INTERIUM AND FINAL
ORDER PROVIDING ADEQUATE ASSURANCE OF UTILITY PAYMENTS

Came on to be considered the Debtors’ Eymergency Motion for Interim and Final Order Providing
Adequate Assurance of Utility Payments (the “Motion’’) (the “Motion’”’). Based on the specific facts and
circumstances of this case and for the reasons stated on the record, which are incorporated herein,
the Court finds that: (1) it has jurisdiction over the matters raised in the Motion putsuant to 28 U.S.C.
§§ 157 and 1334; (4) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court may
enter a final order consistent with Article II of the Constitution; (iit) venue 1s proper before this Court
pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion is in the best interests
of the Debtors’ estates, their creditors and other parties in interest; (v) notice of the Motion and the
hearing were appropriate under the circumstances and no other notice need be provided; and (v1)
upon review of the record before the Court, including the legal and factual bases set forth in the
Motion and the statements made by counsel at the hearing, and after due deliberation thereon, there
being found good and sufficient cause exists it is hereby

ORDERED that:

1. The Motion 1s granted,

2. The Utility Providers are prohibited from altering, refusing or discontinuing
setvice, ot discriminating against the Debtor, on account of any unpaid pre-
petition charges, or requiring additional adequate assurance of payment other
than as set forth in the Adequate Assurance Procedures, as follows;

3. Any Utility Provider desiring an Adequate Assurance Deposit must serve a
request (“Adequate Assurance Request”) so that it 1s recetved by the
Debtors at the following addresses within 15 days of entry of the Interim
Order:

(a) Law Offices of Frank J. Wright

 

2 Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

 

ORDER GRANTING MOTION FOR INTERIM AND FINAL Page 2 of 6
ORDERS REGARDING UTILITY SERVICES
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 21 of 24

2323 Ross Avenue, Suite 730
Dallas, Texas 75201

(b) William K. Snyder
CR3 Partners LLC
13355 Noel Road, Suite 2005
Dallas, Texas 75240

(c) William L. Wallander
Brad Foxman
Vinson & Elkins, LLP
2001 Ross Avenue, Suite 3900
Dallas, Texas 75201

(d) Michael C. Schneidereit
Nicholas J. Morin
Jones Day
250 Vesey Street
New York, NY 10281

4. Any Adequate Assurance Request must (i) be made in writing; (11) set forth the
location for which utility services are provided; (111) include a summary of the
Debtoz’s payment history relevant to the affected account(s), including any
security deposit; and (iv) set forth why the Utility Provider believes the
Proposed Adequate Assurance is not sufficient adequate assurance of future
payment;

5. Upon the Debtor’s receipt of any Adequate Assurance Request at the
addresses set forth above, the Debtors shall have the greater of (1) 14 days
from the receipt of such Adequate Assurance Request; or (it) 30 days from the
Debtor’s respective Petition Date (collectively, “Resolution Period”) to
negotiate with such Utility Provider to resolve such Utility Provider's request
for additional assurance of payment;

6. The Debtor may, in its discretion (with the consent of the DIP Agent (as
defined in the DIP Order), resolve any Adequate Assurance Request by mutual
agreement with the Utility Provider and without further order of the Court,
and may, in connection with any such agreement, in their discretion, provide
a Utility Provider with additional adequate assurance of future payment,
including but not limited to cash deposits, prepayments and/or other forms
of security, without further order of this Court if the Debtor believes such
additional assurance is reasonable;

 

ORDER GRANTING MOTION FOR INTERIM AND FINAL Page 3 of 6
ORDERS REGARDING UTILITY SERVICES
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 22 of 24

7. If the Debtor determines that the Adequate Assurance Request is not
reasonable and are not able to reach an alternative resolution with the Utility
Provider during the Resolution Period, the Debtor, during or immediately after
the Resolution Period, may request a hearing before this Court to determine
the adequacy of assurances of payment with respect to a particular Utility
Provider (“Determination Hearing”) pursuant to Section 366(c)(3) of the
Bankruptcy Code;

8. Pending resolution of any such Determination Hearing, such particular Utility
Provider shall be restrained from discontinuing, altering or refusing service to
the Debtors on account of unpaid charges for pre-petition service or on
account of any objections to the Proposed Adequate Assurance;

9. Any Utility Provider who objects to the Adequate Assurance Procedures
outlined above must file an objection to such procedures (“Procedure
Objection’) so that it is actually received within 20 days of entry of the Interim
Order by the Debtor at the following address:

(a) Law Offices of Frank J. Wright
2323 Ross Avenue, Suite 730
Dallas, Texas 75201

(b) William K. Snyder
CR3 Partners LLC
13355 Noel Road, Suite 2005
Dallas, Texas 75240

(c) William L. Wallander
Brad Foxman
Vinson & Elkins, LLP
2001 Ross Avenue, Suite 3900
Dallas, Texas 75201

(d) Michael C. Schneidereit
Nicholas J. Morin
Jones Day
250 Vesey Street
New York, NY 10281

10. Any Procedure Objection must (i) be made in writing; (11) set forth the location
for which utility services are provided; (iii) include a summary of the Debtor’s
payment history relevant to the affected account(s), including any security
deposits; (iv) set forth why the Utility Provider believes the Proposed

Adequate Assurance is not sufficient adequate assurance of future payment,

 

ORDER GRANTING MOTION FOR INTERIM AND FINAL Page 4 of 6
ORDERS REGARDING UTILITY SERVICES
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 23 of 24

and (v) set forth why the Utility Provider believes it should be exempted from
the Adequate Assurance Procedures;

11. The Debtor may, in its discretion (with the consent of the DIP Agent (as
defined in the DIP Order), resolve any Procedure Objection by mutual
agreement with the Utility Provider and without further order of the Court,
and may, in connection with any such agreement, in their discretion, provide
a Utility Provider with additional adequate assurance of future payment,
including but not limited to cash deposits, prepayments and/or other forms
of security, without further order of this Court if the Debtor believes such
additional assurance is reasonable;

12. If the Debtor determines that the Procedure Objection is not reasonable and
is not able to reach a prompt alternative resolution with the Utility Provider,
the Procedure Objection will be heard at the Final Hearing;

13. All Utility Providers who do not timely file a Procedure Objection are deemed
to consent to the Adequate Assurance Procedures and shall be bound by the
Adequate Assurance Procedures. The sole recourse of all Utility Providers that
do not timely file a Procedure Objection shall be to submit an Adequate
Assurance Request pursuant to the Adequate Assurance Procedures, and shall
be enjoined from ceasing performance pending any Determination Hearing
that may be conducted pursuant to the Adequate Assurance Procedures;

14. Notwithstanding anything to the contrary herein, nothing in this Order
authorizes the use of cash collateral or debtor-in-possession financing. Any
payments authorized to be made pursuant to the Motion shall be made only
to the extent authorized under the cash collateral and debtor-in-possession
financing order approved by the Court in effect as of the time such payment
is to be made (together with any approved budgets in connection therewith,
the “DIP Order”), and such payments shall be subject to the terms, conditions,
limitations, and requirements of the DIP Order in all respects. Any Agent
Consent (as defined in the DIP Order) or other consent or approval of the
DIP Agent given or requested in respect of any matters relating to this Order
shall require approval of the Requisite Lenders (as defined in the DIP Order);

15. Notwithstanding anything else in this Order to the contrary, any payments
authorized to be made by this Order shall be subject to the terms, conditions,
limitations, and restrictions set forth in that certain Order Granting Debtors’
Emergency Motion Pursuant to Sections 105, 345, 364, 363, 503, 1107 and 1108,
Authorizing (i) Maintenance of Existing Bank Accounts; (ii) Continuance of E:xisting
Cash Management System, Bank Accounts and Checks and Related Forms; (ut) Continued
Performance of Intercompany Transactions; (iv) Limited Waiver of Section 345(b) Deposit
and Investment Requirements; and (v) Granting Related Rehef,

 

ORDER GRANTING MOTION FOR INTERIM AND FINAL Page 5 of 6
ORDERS REGARDING UTILITY SERVICES
Case 20-32633-sgj11 Doc 8 Filed 10/23/20 Entered 10/23/20 19:15:42 Page 24 of 24

16. The Debtor 1s authorized and empowered to take all actions necessary to
implement the relief granted in this Order;

17. The Debtor shall serve a copy of this Order on each Utility Provider listed on
Exhibit “A” to the Motion within 2 business days of the date that this Order
is entered, and shall similarly serve this Order on each Utility Provider
subsequently added by the Debtor to the Utilities List;

18. Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Order

shall be effective and enforceable immediately upon entry hereof; and

19. This Court retains jurisdiction with respect to all matters arising from or
related to the implementation of this Order.

IT IS SO ORDERED.

# # # End of Order # # #

SUBMITTED By:

Frank J. Wright

‘Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

ORDER GRANTING MOTION FOR INTERIM AND FINAL Page 6 of 6
ORDERS REGARDING UTILITY SERVICES
